Citation Nr: 1226178	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-15 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for right lower extremity radiculopathy.

2.  Entitlement to an evaluation greater than 10 percent for left lower extremity radiculopathy.  

3.  Entitlement to an evaluation greater than 20 percent for a duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was certified to the Board by the RO in Boston, Massachusetts.  

The Virtual VA eFolder has been reviewed.  

The issues of entitlement to service connection for a right knee replacement, neurogenic bladder, and impotence, as secondary to service-connected back disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 1969, the RO granted entitlement to service connection for a duodenal ulcer and assigned a 20 percent evaluation.  Rating decisions dated in March 2007 and June 2008 continued the assigned 20 percent evaluation.  The Veteran disagreed and subsequently perfected this appeal.  

In November 2003, the RO granted entitlement to separate compensable evaluations for right lower extremity radiculopathy (20 percent) and left lower extremity radiculopathy (10 percent) associated with service-connected low back disability.  Rating decisions dated in March 2007 and June 2008 continued the assigned 20 percent and 10 percent evaluations.  The Veteran disagreed and subsequently perfected this appeal.

The Veteran contends that the currently assigned evaluations do not adequately reflect the severity of his disabilities.  In various statements, the Veteran reported that his disabilities have worsened.  

Evidence of record indicates that the Veteran receives VA medical treatment.  On review, VA records were last printed in May 2008.  Additional relevant records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011).  

The Veteran last underwent VA examinations to determine the severity of his duodenal ulcer and lower extremity radiculopathies in March 2008.  In April 2010, the representative argued that current examinations were warranted.  Considering the Veteran's contentions and the length of time since the last examinations, additional examinations are needed.  See 38 C.F.R. § 3.327 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991). 

The Board notes that entitlement to a total disability evaluation based on individual unemployability has been denied on various occasions, most recently in March 2007.  The Veteran did not appeal that issue.  In October 2008, he submitted a statement indicating that his ability to work had been greatly reduced and he was afraid he would be unable to work at all.  He submitted a statement from his employer indicating that he was currently working a modified schedule.  

Despite reported difficulties with employment, evidence of record suggests that the Veteran remains employed.  Thus, the Board declines to infer a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Notwithstanding, if the Veteran is currently unemployed and/or wishes to file a claim of entitlement to individual unemployability benefits, he should notify the RO.  


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request relevant treatment records from the Boston VA Medical Center, to include any associated outpatient clinics, for the period since May 2008.  All records obtained should be associated with the claims file or the appellant's Virtual VA eFolder.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the AMC/RO should schedule the appellant for a VA peripheral nerves examination.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

In accordance with the latest worksheet for rating peripheral nerves, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability associated with the Veteran's right and left lower extremity radiculopathy.  The examiner is specifically requested to state whether there is any evidence of foot drop.  A complete rationale for any opinion expressed must be provided.  

3.  The AMC/RO should schedule the appellant for a VA stomach examination to determine the current severity of his duodenal ulcer.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

In accordance with the latest worksheet for rating ulcers, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability associated with the duodenal ulcer.  A complete rationale for any opinion expressed must be provided.  

4.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

6.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO must readjudicate the issues of entitlement to an evaluation greater than 20 percent for right lower extremity radiculopathy; entitlement to an evaluation greater than 10 percent for left lower extremity radiculopathy; and entitlement to an evaluation greater than 20 percent for a duodenal ulcer.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

